DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’540 (JP06-160760B, IDS dated 07/01/2021, US 2018/0122540 is used as translation), and further in view of WO’037 (WO 2018/062037, IDS dated 07/31/2020).
Regarding Claim 1, US’540 teaches a soft magnetic alloy ribbon comprising (Fe(1-(α-β))X1αX2β)(1-(a+b+c+d+e))MaBbPcCrdCue)1-fCf, in which X1 is one or more of Co and Ni, X2 is one or more of Al, Mn, Ag, Zn, Sn, As, Sb, Bi, N, O, and rare earth elements, 
US’540 does not teach the roughness limitations recited in Claim 1. WO’037 teaches a method of making a soft magnetic ribbon and discloses that the ratio of the average roughness in the central portion to the average roughness at the edge portion is 0.95-1.2 in order to make a magnetic core having high flux density (Page 5, last paragraph). Thus, it would be obvious to one of ordinary skill in the art to make a soft magnetic ribbon having ratio of the average roughness in the central portion to the average roughness at the edge portion of 0.95-1.2 as taught by WO’037 in the process of US’540 in order to make a magnetic core having high flux density as disclosed by WO’037.        
Regarding Claim 2, US’540 teaches the initial fine crystals have an average grain size of 0.3 to 10 nm [0029], which overlaps the recited grain size in claim 2 and thus the recited grain size is a prima facie case of obviousness over US’540 in view of WO’037. See MPEP 2144.05 I.

Regarding Claim 9, US’540 in view of WO’037 discloses that Rac is 0.1-0.38 µm (Page 6, last paragraph of WO’037).
 Regarding Claim 10, US’540 in view of WO’037 discloses that Rzc along a casting direction of the ribbon on the free surface is 0.1-4.3 µm (Page 7, first paragraph of WO’037), which overlaps the recited roughness in claim 10. Thus, the recited limitation in claim 10 is a prima facie case of obviousness over US’540 in view of WO’037. See MPEP 2144.05 I.
Regarding Claim 11, US’540 teaches a magnetic device comprising the soft magnetic alloy [0001].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOWEI SU/Primary Examiner, Art Unit 1733